UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7826



ELRIDGE V. HILLS,

                                              Plaintiff - Appellant,


          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
JON E. OZMINT, Director of SCDC; GARY A. BOYD,
Director    of   Inmate   Services;    DAVID   M.
TATARSKY,    Deputy    General    Counsel;   MARY
COLEMAN, Inmate Grievance Branch Chief; BETTY
ROBINSON,     Administrative    Coordinator    of
Program Services; OSCAR A. FAULKENBERRY,
Warden   Kershaw    Correctional     Institution;
CALVIN ANTHONY, Lee Correctional Institution;
CHARLES BURTON, Lee Correctional Institution
Associate     Warden;    NFN    ADAMS,    Kershaw
Correctional Institution Officer; BARBARA
RICKETSON,     Lee   Correctional     Institution
Mailroom     Clerk;    DONNA     MITCHELL,    Lee
Correctional Institution Institutional Inmate
Grievance     Coordinator    formerly     Kershaw
Correctional Institution's Inmate Grievance
Coordinator;       DONALD      DEASE,      Former
Institutional Division II Director; GARY D.
MAYNARD, Former SCDC Director; JOHN LANE,
Former    Kershaw    Correctional     Institution
Mailroom Supervisor; NIKKI MCCOUGAR, Former
Kershaw Correctional Institution Mailroom
Clerk; SHARI HINSON, Kershaw Correctional
Institution Mailroom Clerk; TONY L. STRAWHORN,
Program Services Deputy Director; WILLIAM L.
EAGLETON, Program Services Deputy Director,

                                             Defendants - Appellees.
Appeal from the United States District Court for the District of
South Carolina, at Florence.    Joseph F. Anderson, Jr., Chief
District Judge. (4:05-cv-00319)


Submitted: February 15, 2007            Decided:   February 23, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eldridge V. Hills, Appellant Pro Se. Roy F. Laney, Nikole Deanna
Haltiwanger, Thomas Lowndes Pope, RILEY POPE & LANEY, LLC,
Columbia, South Carolina, for Appellees


Unpublished opinions are not binding precedent in this circuit.




                               - 2 -
PER CURIAM:

           Elridge V. Hills appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.             Hills v. South

Carolina Dep’t of Corr., No. 4:05-cv-00319 (D.S.C. Sept. 6, 2006).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -